Citation Nr: 0727633	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  04-35 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES


1.  Entitlement to an increased evaluation for diabetes 
mellitus type II with mild diabetic nephropathy, currently 
evaluated as 20 percent disabling, to include whether a 
compensable evaluation is warranted for diabetic nephropathy.

2.  Entitlement to service connection for the residuals of 
tumors on the left side of the neck and back.

3.  Entitlement to service connection for a circulatory 
disability, to include as secondary to service-connected 
diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied entitlement to an 
increased evaluation for diabetes mellitus type II in excess 
of 20 percent disabling and from a January 2004 RO decision 
that denied entitlement to service connection for the 
residuals of tumors on the left side of the neck and back and 
circulatory disability.  Further, the January 2004 RO 
decision also continued the denial of entitlement to an 
increased evaluation for diabetes mellitus type II.  A July 
2004 RO decision established service connection for mild 
diabetic nephropathy, which is included in the evaluation for 
diabetes mellitus type II.  Additionally, a December 2004 RO 
decision changed the effective date of the grant of service 
connection for diabetes mellitus type II with mild diabetic 
nephropathy, currently evaluated as 20 percent disabling, to 
May 8, 2001.  On a claim for an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

The Board notes that in a September 2005 statement, the 
veteran contended that his diabetes mellitus type II had 
worsened.  However, this statement was dated more than 90 
days after the appeal was certified to the Board in March 
2005.  38 C.F.R. § 20.1304(a).  Therefore, the Board refers 
this request to the RO for any appropriate action.  

The issue of entitlement to service connection for a 
circulatory disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus has not been shown to 
medically require regulation of activities.

2.  The veteran has been shown to have edema in his bilateral 
lower extremities.

3.  The veteran is service-connected for hypertension and 
assigned a 10 percent disability evaluation effective May 8, 
2001.  

4.  The residuals of tumors on the left side of the neck and 
back, if any, have not been shown to be causally or 
etiologically related to the veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.7, 4.119, Diagnostic Code 7913 
(2006).

2.  The criteria for an evaluation of 30 percent, but no 
higher, for diabetic nephropathy have been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.321, 
4.1, 4.7, 4.115a, Diagnostic Code 7541 (2006).

3.  The criteria for service connection for the residuals of 
tumors on the left side of the neck and back have not been 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 
3.309(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

Prior to initial adjudication of the veteran's claims, 
letters dated in March, April, and May 2003 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters advised the veteran what 
information and evidence was needed to substantiate the 
claims decided herein and what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claims.  He was specifically told that it was 
his responsibility to support the claims with appropriate 
evidence.  Finally the letters advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or the effective date for the disabilities 
of tumors of the left side of the neck and back and 
circulatory disability.  Despite the inadequate notice 
provided to the veteran on the disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the veteran is not 
entitled to service connection for the residuals of tumors of 
the left side of the neck and back and the issue of 
entitlement to service connection for a circulatory 
disability is addressed in the remand below, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  Regarding the issue of 
entitlement to an increased evaluation for diabetes mellitus 
type II, the veteran was informed in the rating decisions, 
July 2004 statement of the case (SOC), and August and 
December 2004 supplemental statements of the case (SSOCs) of 
what was necessary to establish a higher (40 percent) rating.  
Further, as will discussed below, the veteran is not 
entitlement to an increased evaluation or earlier effective 
date rendering the issue of an earlier effective date moot.

The Board acknowledges that the veteran has not had a VA 
examination specifically for compensation purposes for his 
claim for the residuals of tumors of the left side of the 
neck and back.  The Board notes that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim, as defined by law.  The case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination 
is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case. 

The veteran claims that his residuals of tumors of the left 
side of the neck and back were caused by malaria he 
contracted in the service.  However, the Board concludes an 
examination is not needed in this case for the aforementioned 
claim because the only evidence indicating the veteran 
"suffered an event, injury or disease in service" is his 
own lay statements.  Such evidence is insufficient to trigger 
VA's duty to provide an examination.  The United States Court 
of Appeals for Veterans Claims (Court) has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of lay statements, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.  The veteran's service medical 
records do not show tumors, and the post-service medical 
evidence does not contain medical notations of tumors until 
many years after the veteran's separation from service.  
Additionally, there is no medical evidence to suggest that 
malaria caused the tumors.  Accordingly, it is not necessary 
to obtain a medical examination or medical opinion in order 
to decide the claims in this case.  38 C.F.R. § 
3.159(c)(4)(i), Duenas v. Principi, 18 Vet. App. 512, 517 
(2004).

As such, VA has satisfied its duties to inform and assist the 
veteran at every stage of this case.  All available service 
medical records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  VA has also assisted the veteran 
and his representative throughout the course of this appeal 
by providing them with a SOC and SSOCs, which informed them 
of the laws and regulations relevant to his claims.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.


LAW AND ANALYSIS

1.  Entitlement to an increased evaluation for diabetes 
mellitus type II with mild diabetic nephropathy, currently 
evaluated as 20 percent disabling, to include whether a 
compensable evaluation is warranted for diabetic nephropathy.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran is currently assigned a 20 percent disability 
evaluation for his diabetes mellitus pursuant to 38 C.F.R. § 
4.119, Diagnostic Code 7913.  Under that diagnostic code, a 
20 percent disability evaluation is assigned for diabetes 
mellitus requiring insulin and restricted diet; or, an oral 
hypoglycemic agent and restricted diet.  A 40 percent 
disability evaluation is contemplated for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  Note 1 indicates that compensable complications 
of diabetes should be evaluated separately unless they are 
part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under diagnostic code 7913.  

In a July 2004 RO decision, the veteran was granted service 
connection for mild diabetic nephropathy and assigned a 
noncompensable evaluation.  Under 38 C.F.R. § 4.115a, 
Diagnostic Code 7541, renal involvement in diabetes mellitus, 
the rating is assigned based on criteria for assessing renal 
dysfunction, 38 C.F.R. § 4.115a.  Under renal dysfunction, a 
noncompensable rating is assignable when there is albumin and 
casts with history of acute nephritis, or hypertension which 
is noncompensable under Diagnostic Code 7101.  When there is 
albumin constant or recurring with hyaline and granular casts 
or red blood cells; or transient or slight edema or 
hypertension at least 10 percent disabling under Diagnostic 
Code 7101, a 30 percent rating is assigned.  Constant 
albuminuria with some edema; or definite decrease in kidney 
function; or, hypertension at least 40 percent disabling 
under Diagnostic Code 7101 warrants a 60 percent rating.  
38 C.F.R. § 4.115a, Diagnostic Code 7541.

Hypertensive vascular disease is rated under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  The rating schedule provides 
for a 10 percent rating when diastolic pressure is 
predominantly 100 or more, or; systolic pressure is 
predominantly 160 or more; or the minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent evaluation is warranted when diastolic pressure 
is predominantly 110 or more, or; systolic pressure is 
predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher evaluation for diabetes 
mellitus.  In this regard, although he has been shown to 
require an oral hypoglycemic agent and restricted diet and 
later insulin and a restricted diet, he has not been shown to 
require regulation of activities.  During an April 2003 VA 
examination, the examiner indicated that the veteran's 
diabetes was not under good control.  The veteran commented 
that he was following an American Diabetic Association diet 
since he was diagnosed with diabetes in approximately 1995 
and was on oral medications.  A June 2003 private treatment 
entry from C.L.M.C. reflected that the veteran was non-
insulin dependent.  Further, a January 2004 letter from 
registered nurse B.R., a diabetic educator, stated that the 
veteran's diabetes was controlled with two oral medicines, 
insulin once daily, meal planning including carbohydrate 
counting, and daily exercise.  

The veteran did not require insulin until approximately 
November 2003.  In this regard, during a November 2004 VA 
examination, it was noted that the veteran was diagnosed with 
diabetes in 1997 and was treated with oral medications, diet, 
and exercise until he began insulin a year prior.  The 
examiner commented that the veteran was on insulin, oral 
agents, diet, and exercise.  

The Board acknowledges that letters from the veteran's family 
dated from April to November 2003 assert that the veteran has 
regulated his activities due to his diabetes.  In particular, 
his family contended that he no longer can do things such as 
walk without support and perform recreational activities.  
The Board also notes the notation in the November 2004 VA 
examination that the veteran used a walker and wore a leg 
brace.  However, the examiner did not state that it was 
medically necessary for the veteran to use a walker or leg 
brace in connection with his diabetes mellitus.  Importantly, 
the medical evidence of record does not show that his 
diabetes mellitus requires regulation of activities.  In 
Camacho v. Nicholson, No. 05-1394 (July 6, 2007), the Court 
found that the evidence must show that it is medically 
necessary for a claimant to avoid strenuous occupational and 
recreational activities.  Id.  Although the veteran and his 
family contend that the veteran cannot partake in strenuous 
occupational and recreational activities, there has been no 
medical finding of such.  The veteran and his family are not 
qualified to determine if it is medically necessary for the 
veteran to avoid strenuous occupational and recreational 
activities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In fact, the treatment records and VA examinations 
indicated that physical exercise was part of his diabetic 
plan.  In particular, an August 2003 private treatment entry 
from S.J.M.C. noted that the veteran's goal was to get 15 
minutes or more of physical activity everyday.  As such, the 
Board finds that the veteran is not entitled to an evaluation 
in excess of 20 percent for diabetes mellitus.  38 C.F.R. 
§ 4.119 Diagnostic Code 7913.  

Turning to the issue of whether the veteran is entitled to a 
compensable evaluation for diabetic nephropathy, the Board 
notes that the veteran was service-connected for mild 
diabetic nephropathy in a July 2004 RO decision and assigned 
a non-compensable evaluation.  Mild diabetic nephropathy was 
rated under diabetes mellitus because it was found not to 
warrant a compensable rating.  In a December 2004 RO 
decision, the veteran was granted service-connection for 
hypertension as secondary to service-connected diabetes 
mellitus type 2 with mild diabetic nephropathy.  Diabetes 
mellitus type II with mild diabetic nephropathy and 
hypertension were all given the effective date of May 8, 
2001.  

The Board finds that the veteran is entitled to a separate 30 
percent evaluation pursuant to 38 C.F.R. § 4.115a, Diagnostic 
Code 7541.  In this regard, during the November 2004 VA 
examination, the examiner stated that there was no evidence 
for diabetic nephropathy.  The veteran's liver and kidney 
function tests were within normal limits.  However, the 
veteran had edema in the bilateral lower extremities on 
physical examination, and the examiner's diagnoses included 
diabetic nephropathy with proteinuria and elevated micro 
albumin and albumin creatinine ration.  As noted above, a 30 
percent rating is warranted for a showing of transient or 
slight edema under 38 C.F.R. § 4.115a when rating renal 
dysfunction.  Additionally, the veteran has been assigned a 
10 percent evaluation for hypertension pursuant to 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, with an effective date of May 
8, 2001, which also warrants a 30 percent rating under 
38 C.F.R. § 4.115a.  

The Board has also considered whether a rating in excess of 
30 percent is warranted.  However, there has been no showing 
of constant albuminuria with some edema; or definite decrease 
in kidney function; or, hypertension at least 40 percent 
disabling under Diagnostic Code 7101 to warrant a 60 percent 
rating.  As such, the veteran is entitled to a separate 30 
percent evaluation, and no higher, for diabetic nephropathy 
pursuant to 38 C.F.R. § 4.115a, Diagnostic Code 7541.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected diabetes 
mellitus or diabetic nephropathy has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of his disability.  In the absence 
of such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
diabetes mellitus and diabetic nephropathy under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995). 

2.  Entitlement to service connection for the residuals of 
tumors on the left side of the neck and back.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for the 
residuals of tumors of the left side of the neck and back.  
The service medical records were absent for complaints, 
treatment, or diagnosis of tumors.  Further, the first post-
service medical evidence of growths on the left side of neck 
was many years after service.  There was no medical evidence 
of back tumors in the veteran's claims file.  Additionally, 
there was no persuasive medical evidence linking the 
residuals of tumors of the left side of the neck and back to 
service, which is necessary to establish service connection.  
Therefore, service connection cannot be granted.

The veteran alleges that the residuals of tumors of the left 
side of the neck and back are related to malaria he 
contracted during service.  

The veteran's service medical records were absent for 
complaints, treatment, or diagnosis of tumors of the left 
side of the neck or back or findings of malaria.  The 
veteran's August 1965 enlistment examination and report of 
medical history were absent for complaints, treatment, or 
diagnosis of a neck or back tumor or malaria.  Importantly, 
his December 1968 separation examination and report of 
medical history were also absent for complaints, treatment, 
or diagnosis of neck or back tumors or malaria.  As such, 
there were no findings of tumors of the left side of the neck 
or back or malaria in-service.  

The first post-service medical evidence of neck tumor was in 
a 1985 private treatment entry from A.N.H.  The private 
examiner indicated that the veteran recently found a nodule 
on the left posterior cervical area of his neck.  An undated 
follow-up entry found in treatment records from S.L.P.M.C. 
indicated that the veteran's nodule in the left posterior 
neck felt like a lymph node and the assessment was probable 
reactive node.  Treatment entries from C.L.M.C. dated from 
1994 to 2003 showed that in November 1994, the veteran had a 
lipoma removed from behind his left ear.  In May 1995, he had 
a recurrence of the mass on the left side of his neck and a 
mass in the post auricular area.  Both were removed and shown 
to be benign lipomas.  In a January 1996 entry, the veteran 
reported that he had excision of benign lipomas in his neck 
region twice.  Upon examination, his neck was supple without 
lymphadenopathy, thyromegaly, or bruits.  An August 1996 
entry noted that the veteran's neck was without thyromegaly.  
In April 1999, the veteran's neck was supple without 
lymphadenopathy or thyromegaly.  There were no notations of 
lipomas on the neck or post auricular area after the last 
removal in 1995.  There were no findings of tumors of any 
kind on the veteran's back.  

As noted above, the veteran was first reported as having a 
neck nodule in 1985 and a lipoma in his post auricular area 
in 1995, which is 17 and 27 years, respectively, after his 
separation from service.  With regard to the decades-long 
evidentiary gap in this case between active service and the 
earliest indications of a neck nodule and a post auricular 
lipoma, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove a claim 
that either disability had their onset in service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Additionally, a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Id.; cf. 
Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) 
(holding that the absence of medical records during combat 
conditions does not establish absence of disability and thus 
suggesting that the absence of medical evidence may establish 
the absence of disability in other circumstances).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  As such, there 
has been no showing of a neck or post auricular tumor until 
decades after service.  

The Board has considered the veteran's statements that his 
tumors are related to contracting malaria during service.  
However, as noted above, there is no indication in the 
veteran's medical records that he had malaria or any evidence 
linking a diagnosis of malaria to his neck and post auricular 
area lipomas.  To the extent the veteran is contending that 
he has had these tumors since service, in accordance with 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir., 2006), the 
Board concludes that the lay evidence presented by the 
veteran concerning his continuity of symptoms after service 
is credible and ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  However, the veteran's 
claim cannot be granted based upon the lack of medical nexus 
associating any current residuals of tumors on the left side 
of the neck, back, or auricular region to his service.  The 
provisions concerning continuity of symptomatology do not 
relieve the requirement that there be some evidence of a 
nexus to service.  For service connection to be established 
by continuity of symptomatology there must be medical 
evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495- 
98 (1997).  Although the veteran might sincerely believe that 
any current residuals of tumors on the left side of the neck 
and back are related to his service, he, as a layperson, is 
not qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In sum, the Board concludes that any residuals of tumors on 
the left side of the neck and back did not manifest during 
service and have not been shown to be causally or 
etiologically to an event, disease, or injury in service.  
There is no in-service documentation of tumors on the left 
side of the neck and back or malaria and there is no 
persuasive medical evidence indicating that any residuals of 
tumors on the left side of the neck and back or post 
auricular area are related to his service.  The Board also 
notes that all tumors were found to be benign.  Further, the 
first findings of tumors on the left side of the neck and 
back were made many years after the veteran's separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Absent such a 
nexus to service, service connection cannot be granted.  
38 C.F.R. § 3.303.  Therefore, the Board finds that a 
preponderance of the evidence is against the veteran's claims 
for service connection for the residuals of tumors on the 
left side of the neck and back.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claims and therefore, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable.  Accordingly, entitlement to service 
connection for the residuals of tumors on the left side of 
the neck and back is denied.




ORDER

Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus type II is denied.

A separate 30 percent evaluation for diabetic nephropathy, 
and no higher, is granted.

Entitlement to service connection for the residuals of tumors 
of the left side of the neck and back is denied.


REMAND

3.  Entitlement to service connection for a circulatory 
disability, to include as secondary to service-connected 
diabetes mellitus type II.  

In a February 2003 statement, the veteran contended that he 
was having problems with circulation secondary to his 
service-connected diabetes mellitus type II.  In this regard, 
the Board notes that the veteran has several disabilities 
that may or may not affect his alleged circulatory disability 
including non-service connected conditions such as prior back 
surgery that might have resulted in numbness in his legs and 
surgery for carpal tunnel syndrome that might have caused 
decreased sensation in his hands and arms.  Additionally, the 
Board notes that the veteran is service-connected for left 
and right lower extremity peripheral neuropathy that may or 
may not manifest with symptoms similar to those of a 
circulatory etiology.  

In considering the evidence of record, the veteran's service 
medical records were absent for complaints, treatment, or 
diagnosis of a circulatory disability.  The post-service 
medical evidence showed in an October 1985 private treatment 
entry from A.N.H. that the veteran reported he had numbness 
in his hands following carpal tunnel syndrome surgery.  In a 
February 1987 treatment report from private clinic 
S.L.P.M.C., the veteran reported heart palpitations for the 
past couple years.  A September 1987 chest x-ray found the 
veteran's heart within normal limits in size.  Treatment 
records from C.L.M.C. dated from 1995 to 2003 showed that in 
January 1996, an examination revealed no vascular changes.  
In October 2001, the veteran was noted to have chest pain and 
the examiner commented that he was certainly at risk due to 
his diabetes, hypertension, and obesity.  A November 2001 EKG 
from C.R.M.C. found no clear evidence of ischemia or any 
symptoms specific for ischemia.  An accompanying ECG was also 
negative for ischemia as was a Dobutamine stress test.  

During a September 2002 VA examination, the veteran 
complained of chest pain but his heart was found to have a 
regular rate and rhythm with no murmurs or gallops.  The 
veteran reported tingling in his hands and feet and numbness 
in his feet.  The examiner commented that the sensory 
problems in the hands were complicated by the fact that he 
had bilateral carpal tunnel releases done in the 1980s.  
Additionally, the examiner concluded that he had sensory 
changes in the upper and lower extremities which were 
difficult to interpret due to his nonphysiologic responses to 
testing, but he felt that it was likely that the veteran had 
some mild diabetic peripheral neuropathy in his feet.  During 
an April 2003 VA examination, the veteran was found to have a 
heart with a regular rate and rhythm with occasional 
irregular beat but no murmurs or gallops were noted.  The 
veteran reported numbness in his hands and feet.  The veteran 
had back surgery that involved extensive fusion in 1991 but 
added that he had numbness in his right foot before the 
surgery.  Upon examination, he had decreased sensation in his 
left hand and arm and normal sensation on the right.  
Sensation to light touch in the legs was absent.  The 
assessment was diabetes mellitus type II with peripheral 
neuropathy effecting the lower extremities and lumbosacral 
spine fusion with right leg numbness and foot drop.  The 
Board notes that the examiner was asked to opine as to 
whether the veteran's claimed circulatory condition was due 
to or aggravated by the veteran's service-connected diabetes 
mellitus type II.  However, it does not appear that the 
examiner did so.  

In a May 2003 letter, Dr. R.K.W. of the private clinic 
C.L.M.C. noted that the veteran had developed secondary 
complications from his diabetes including peripheral 
circulatory problems in his feet with some peripheral 
neuropathy.  Dr. R.W.K. added that this was confounded by 
underlying back problems dating back to 1988 which had 
resulted in some neurological deficits especially in the 
right leg with foot drop and weakness.  There were no 
treatment records to support the assessment with the letter.  

In VA treatment entries dated from March to June 2004, a 
March 2004 entry indicated that the veteran's chest pains 
were presumed to be musculoskeletal in origin.  As such, the 
Board finds that a VA examination is necessary to determine 
the etiology of the veteran's circulatory disability.  

The Board notes that the veteran has not been provided with a 
letter explaining the information or evidence needed to 
establish a disability rating and an effective date for the 
claim on appeal, as outlined in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In addition, the veteran has not 
been provided with the new laws and regulations pertinent to 
his claim for service connection for a circulatory 
disability, to include as secondary to service-connected 
diabetes mellitus type II.  In September 2006, while this 
appeal was pending, this regulation was amended; therefore, 
on remand, the RO should provide the veteran with both the 
old version of the regulation prior to the amendment and the 
new version.  38 C.F.R. § 3.310(a) (2006) and 71 Fed. 
Reg.52744-52747 (Sept. 7, 2006) (effective October 10, 2006) 
(to be codified at 38 C.F.R. § 3.310(b) (2007)).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
notice letter in connection with his claim 
for service connection for a circulatory 
disability, to include as secondary to 
service-connected diabetes mellitus type 
II.  The letter should inform him of the 
information and evidence that is necessary 
to substantiate the claim; (2) inform him 
about the information and evidence that VA 
will seek to provide; (3) inform him about 
the information and evidence he is 
expected to provide; and (4) ask him to 
provide any evidence in his possession 
that pertains to the claim.  The letter 
should also include an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, as 
outlined in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The veteran 
should be informed that before secondary 
service connection for any disability may 
be granted as a matter of law, service 
connection must be granted for the primary 
conditions he is claiming the disabilities 
are secondary to.  The veteran should also 
be informed of the requirements for 
establishing secondary service connection 
under both the old and the new version of 
the regulation for secondary service 
connection.  38 C.F.R. § 3.310(a) (2006) 
and 71 Fed. Reg.52744-52747 (Sept. 7, 
2006) (effective October 10, 2006) (to be 
codified at 38 C.F.R. § 3.310(b) (2007)).

2.  After the development in 1 has been 
undertaken, please schedule the veteran 
for a VA examination to evaluate his 
circulatory condition.  A copy of the 
claims folder and this REMAND must be made 
available to the examiner in conjunction 
with the examination.  The examination 
report must include responses to the each 
of the following items:

a.  Based on a review of the claims 
folder and the examination findings, 
including the service medical records, 
private treatment reports, and VA 
treatment reports, the examiner should 
render a diagnosis regarding the 
veteran's circulatory disability.  

b.  Additionally, based on a review of 
the claims folder and the examination 
findings, the examiner should state a 
medical opinion--based on review of all 
pertinent evidence of record including 
the service medical records; VA 
examinations, and private and VA 
treatment reports--as to the likelihood 
(likely, unlikely, at least as likely as 
not) that the veteran's circulatory 
disability is the result of a disease, 
injury, or event in service (August 1965 
to December 1968), as opposed to its 
being more likely due to some other 
factor or factors.  

Further the examiner should opine as to 
the relationship, if any, between the 
veteran's service-connected diabetes 
mellitus type II and his circulatory 
disability.  To the extent possible, the 
examiner should opine whether the 
veteran's current circulatory disability 
was either (a) proximately caused by or 
(b) proximately aggravated by his 
service-connected diabetes mellitus, and, 
if so, to what degree.

The examiner should please note that the 
veteran is already service-connected for 
left and right lower extremity peripheral 
neuropathy. 

Additionally, please note, that the 
veteran's service medical records were 
absent for complaints, treatment, or 
diagnosis of a circulatory disability; an 
October 1985 private treatment entry from 
A.N.H. in which the veteran reported that 
he had numbness in his hands following 
carpal tunnel syndrome surgery; a 
February 1987 treatment report from 
private clinic S.L.P.M.C. in which the 
veteran reported heart palpitations for 
the past couple years; a September 1987 
chest x-ray that found the veteran's 
heart within normal limits in size; 
treatment records from C.L.M.C. dated 
from 1995 to 2003 which showed that in 
January 1996 an examination revealed no 
vascular changes; an October 2001 record 
in which the veteran was noted to have 
chest pain and the examiner commented 
that he was certainly at risk due to his 
diabetes, hypertension, and obesity; a 
November 2001 EKG from C.R.M.C. that 
found no clear evidence of ischemia or 
any symptoms specific for ischemia; and 
an accompanying ECG that was also 
negative for ischemia as was a Dobutamine 
stress test.  

Additionally, please consider that during 
a September 2002 VA examination, the 
veteran complained of chest pain, 
tingling in his hands and feet and 
numbness in his feet but his heart was 
found to have a regular rate and rhythm 
with no murmurs or gallops; the 
examiner's comments that the sensory 
problems in the hands were complicated by 
the fact that he had bilateral carpal 
tunnel releases done in the 1980s; 
examiner's conclusions that he had 
sensory changes in the upper and lower 
extremities which were difficult to 
interpret due to his nonphysiologic 
responses to testing, but he felt that it 
was likely that the veteran had some mild 
diabetic peripheral neuropathy in his 
feet; an April 2003 VA examination in 
which the veteran was found to have a 
heart with a regular rate and rhythm with 
occasional irregular beat but no murmurs 
or gallops; the veteran's reports of  
numbness in his hands and feet and that 
he had back surgery that involved 
extensive fusion in 1991 but added that 
he had numbness in his right foot before 
the surgery; examination findings of 
decreased sensation in his left hand and 
arm and normal sensation on the right and 
absent sensation to light touch in the 
legs with assessment of diabetes mellitus 
type II with peripheral neuropathy 
effecting the lower extremities and 
lumbosacral spine fusion with right leg 
numbness and foot drop.  

Please also note, a May 2003 letter from 
Dr. R.K.W. of the private clinic C.L.M.C. 
that noted that the veteran had developed 
secondary complications from his diabetes 
including peripheral circulatory problems 
in his feet with some peripheral 
neuropathy; Dr. R.W.K.'s notations that 
this was confounded by underlying back 
problems dating back to 1988 which had 
resulted in some neurological deficits 
especially in the right leg with foot 
drop and weakness; and VA treatment 
entries dated from March to June 2004 
containing a March 2004 entry that 
indicated that the veteran's chest pains 
were presumed to be musculoskeletal in 
origin.  

3.  Thereafter, the RO should review the 
claims folder to ensure that the foregoing 
requested development has been completed.  
In particular, the RO should review the 
examination report to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, the 
RO should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  The SSOC 
should set forth all applicable laws and 
regulations pertaining to each issue, 
including 38 C.F.R. § 3.309(e) exposure to 
herbicides and both the old and the new 
version of the regulation for secondary 
service connection.  38 C.F.R. § 3.310(a) 
(2006) and 71 Fed. Reg.52744-52747 
(Sept. 7, 2006) (effective October 10, 
2006) (to be codified at 38 C.F.R. 
§ 3.310(b) (2007)).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


